Exhibit 10.2

UNITED RENTALS, INC.
DEFERRED COMPENSATION PLAN FOR DIRECTORS
(as amended and restated, effective December 16, 2008)

 

 

 

1.

Definitions

 

 

 

 

(a)

Account. The bookkeeping account established for each Participant as provided in
Section 4.

 

 

 

 

(b)

Administrator. The committee appointed pursuant to Section 8.

 

 

 

 

(c)

Code. The Internal Revenue Code of 1986, as amended.

 

 

 

 

(d)

Company. United Rentals, Inc., a Delaware corporation.

 

 

 

 

(e)

Company Stock. Common stock of the Company.

 

 

 

 

(f)

Directors’ Fees. The cash amount payable to a Participant by the Company as fees
for services rendered as a director of the Company.

 

 

 

 

(g)

Fee Deferrals. The portion of Directors’ Fees that a Participant elects to defer
in accordance with Section 3.

 

 

 

 

(h)

Fee Deferral Election. The separate written agreement, submitted to the
Administrator, by which a director agrees to participate in this Plan and make
Fee Deferrals hereunder.

 

 

 

 

(i)

Participant. A director of the Company who elects to defer receipt of Directors’
Fees hereunder and whose Account has not been fully distributed.

 

 

 

 

(j)

Plan. The United Rentals, Inc. Deferred Compensation Plan for Directors.


 

 

 

2.

Participation

 

 

 

 

(a)

Eligibility for Participation. All non-employee directors of the Company are
eligible to make Fee Deferrals hereunder.

 

 

 

 

(b)

Commencement of Participation. A director becomes a Participant as of the date
specified by the Administrator.


 

 

 

3.

Contributions

 

 

 

 

(a)

Fee Deferrals.


 

 

 

 

 

 

(i)

The Company shall credit to the Account of a Participant an amount equal to the
Director’s Fees that would have been payable to the Participant had Participant
not signed a Fee Deferral Election therefor. Such amounts shall not be made
available to such Participant, except as provided in Section 5, and shall reduce
such Participant’s compensation from the Company in accordance with the
provisions of the applicable Fee Deferral Election. All such amounts shall in
any event be subject to the rights of the general creditors of the Company as
provided in Section 7.


--------------------------------------------------------------------------------



 

 

 

 

 

 

(ii)

Directors shall deliver a Fee Deferral Election to the Administrator before any
Fee Deferrals become effective. Such Fee Deferral Election shall be void with
respect to any Fee Deferral unless submitted before the beginning of the
calendar year during which the amount to be deferred will be earned; provided,
however, that in the year in which a director is first eligible to participate,
such Fee Deferral Election may be filed within 30 days of the date on which the
director is first eligible to participate, and shall be effective with respect
to compensation earned during the remainder of the calendar year subsequent to
the filing of the Fee Deferral Election.

 

 

 

 

 

 

(iii)

The Fee Deferral Election shall designate the amount of compensation from the
Company deferred by each Participant, the date on which such amounts shall be
distributed to the Participant and such other items as the Administrator may
prescribe. Such designations shall remain effective unless amended as provided
below. Subject to Section 4(b)(iii), there shall be no maximum limit on the Fee
Deferrals permitted for each Participant.

 

 

 

 

 

 

(iv)

A Participant may amend or cancel his or her Fee Deferral Election from time to
time, but such amendment or cancellation only shall be effective with respect to
the calendar year following the year in which such amendment or cancellation is
delivered to the Administrator.


 

 

 

 

(b)

Time of Credits. Fee Deferrals shall be credited to the Plan as soon as
administratively feasible following each quarterly period for which fees are
otherwise payable to the director.

 

 

 

 

(c)

Vesting. A Participant shall have a nonforfeitable right to the amounts credited
to his or her Account; provided, however, that all such amounts shall be subject
to the rights of the general creditors of the Company as provided in Section 7.


 

 

 

 

 

4.

Accounts

 

 

 

 

 

 

(a)

Bookkeeping Accounts.

 

 

 

 

 

 

 

(i)

The Administrator shall establish and maintain a bookkeeping account in the name
of each Participant. The Administrator may also establish any subaccounts that
it feels may be appropriate.

 

 

 

 

 

 

 

(ii)

Each Participant’s Account shall be credited with Fee Deferrals (as specified in
the Participant’s Fee Deferral Election) and any earnings or losses on the
foregoing. Each Participant’s Account shall be reduced by any distributions made
plus any federal and state tax withholding as may be required by law.


--------------------------------------------------------------------------------



 

 

 

 

 

(b)

Investments, Gains and Losses.

 

 

 

 

 

 

(i)

The Administrator is not obligated to make any investments with respect to
Participant’s Accounts. Participant’s Accounts shall be credited with investment
earnings or losses pursuant to deemed investments of such Accounts. By written
investment directions to the Administrator, each Participant shall direct the
deemed investment of his or her Account among the investment funds available
under this Plan. Unless modified by the Administrator, the deemed investment
funds shall consist of a money market fund selected by the Administrator or
shares of Company Stock. For each deemed investment in Company Stock, the
Participant’s Account shall be credited with a number of shares of Company Stock
equal to (a) the Directors’ Fees that would have been paid in cash in the
absence of the applicable Fee Deferral, divided by (b) the market value of a
share of Company Stock at the close of business on such date.

 

 

 

 

 

 

(ii)

Each Account, including shares of Company Stock or money market funds credited
thereto, is for bookkeeping purposes only. The Administrator is not obligated to
make any actual investment with respect to an Account.

 

 

 

 

 

 

(iii)

Notwithstanding anything to the contrary in this Plan, no Participant may make
further investments under the Plan in shares of Company Stock once Participants
in the aggregate have invested in a total of 75,000 shares of Company Stock
under the Plan.

 

 

 

 

 

(c)

The Administrator shall adjust the amounts credited to each Participants Account
to reflect Fee Deferrals, investment experience, distributions and any other
appropriate adjustments. Such adjustments shall be made as frequently as is
administratively feasible.


 

 

 

 

5.

Distributions

 

 

 

 

 

(a)

Payment.

 

 

 

 

 

 

(i)

General. Except as otherwise provided herein, lump sum payments of vested
amounts to a Participant shall be made on the first day of the month immediately
following the date that the Participant terminates service as a director of the
Company or such other date as may be specified in the Fee Deferral Election.
Payment of amounts deemed invested in a money market account shall be paid in
cash. Payment of amounts deemed invested in Company Stock shall be paid in
Company Stock.

 

 

 

 

 

 

(ii)

Unforeseeable Emergency.


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

(A)

General. In the event of an Unforeseeable Emergency (as defined below), the
Participant may apply to the Committee for the distribution of all or any part
of the individual’s vested Account balance. The Committee shall have the
discretion, subject to the provisions of this Section 5(a)(ii), as to whether to
permit such a distribution and the amount of any such distribution.

 

 

 

 

 

 

 

 

(B)

Definition of Unforeseeable Emergency. For the purposes of this Section
5(a)(ii), an Unforeseeable Emergency is a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or of a dependent (as defined in Section 152(a) of the Code without
regard to section 152(b)(1), (b)(2) and (d)(1)(B)) of the Participant, loss of
the Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The circumstances constituting an Unforeseeable Emergency shall
depend upon the facts of each case, but, in any event, a distribution on account
of an Unforeseeable Emergency shall not be made to the extent that such
condition is or may be relieved: (i) through reimbursement or compensation by
insurance or otherwise; (ii) by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship; or (iii) by cessation of deferrals under this Plan and/or under any
cash-or-deferred arrangement maintained by the Company.

 

 

 

 

 

 

 

 

(C)

Procedure. A Participant must request an Unforeseeable Emergency distribution on
a form provided by and filed with the Committee no later than the 60th day after
the event causing the Unforeseeable Emergency or, if more than one event shall
cause the Unforeseeable Emergency, the last of such events. The Participant
shall, no later than the 70th day after the such event or last such event, as
the case may be, provide such information and documentation as the Committee
shall require in order to substantiate the existence of the Unforeseeable
Emergency and to calculate the amount to which the Participant may be entitled
by reason thereof, provided, however, that if, due to circumstances beyond the
control of the Participant, the Participant is unable to provide such
information within such period, the Participant shall provide such information
as soon as practicable after such period. The Committee shall, no later than the
90th day after such event or last such event, as the case may be, make a
determination as to whether an Unforeseeable Emergency exists, and the amount,
if any, to which the Participant may be entitled, and pay such amount on the
90th day, provided, however, that pursuant to Treasury Regulation section
1.409A-3(d), if Participant is unable to timely provide necessary information,
the Committee’s determination and payment shall be within 30 days of the date
Participant provides such information. The Committee may take into account in
making such determination whether and the extent to which the Participant
provided any necessary information in a timely manner.


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

 

(D)

Payment. The amount determined by the Committee to be payable by reason of an
Unforeseeable Emergency shall be paid in a single cash lump sum on the 90th day
after the event causing the Unforeseeable Emergency or, if more than one event
shall cause the Unforeseeable Emergency, the last of such events.

 

 

 

 

 

 

 

(iii)

Death. Upon the death of a Participant, all vested amounts credited to his or
her Account shall be paid within 30 days after the Participant’s death to his or
her beneficiary or beneficiaries, as determined under Section 6.


 

 

 

 

 

(b)

Transferability.

 

 

 

 

 

 

(i)

Each Participant is deemed to represent, and as a condition to the receipt of
any distribution may be required to represent, that he or she will acquire
Company Stock for Participant’s own account and not on behalf of others.

 

 

 

 

 

 

(ii)

Participant’s rights hereunder are not transferable by the Participant, whether
by sale, assignment, exchange, pledge, or hypothecation, or by operation of law
or otherwise.

 

 

 

 

 

 

(iii)

Federal and state securities laws govern and restrict the right to offer, sell
or otherwise dispose of any Company Stock unless otherwise covered by a Form S-8
or unless the offer, sale or other disposition thereof is otherwise registered
under the Securities Act of 1933, as amended, (the “1933 Act”) and state
securities laws or, in the opinion of the Company’s counsel, such offer, sales
or other disposition is exempt from registration thereunder. The Company is not
required to file a Form S-8 or any other registration statement. Participant
will in no event offer, sell or otherwise dispose of any Company Stock in any
manner which would: (i) require the Company to file any registration statement
(or similar filing under state laws) with the Securities and Exchange Commission
or to amend or supplement any such filing or (ii) violate or cause the Company
to violate the 1933 Act, the rules and regulations promulgated thereunder or any
other state or federal law. Stock certificates representing the Company Stock
may bear an appropriate legend setting forth the foregoing restrictions and any
restrictions on resales of such shares by affiliates.

 

 

 

 

 

 

(iv)

The Company shall not be required to transfer on its books any Company Stock
that shall have been sold or transferred in violation of any of the provisions
set forth herein, or to treat any transferee to whom such shares have been so
sold or transferred as a stockholder of the Company.


--------------------------------------------------------------------------------



 

 

 

 

 

(c)

No Rights as a Stockholder. Until Participant receives a certificate for Company
Stock, Participant shall not be entitled to any rights of a stockholder with
respect to such shares. Without limiting the generality of the foregoing,
Participant shall not have the right to vote the Company Stock or to receive
dividends and/or other distributions declared on such shares.

 

 

 

 

6.

Beneficiaries

 

 

 

 

 

(a)

Beneficiaries. Each Participant may from time to time designate one or more
persons (who may be any one or more members of such Participant’s family or
other persons, administrators, trusts, foundations or other entities) as his or
her beneficiary under this Plan. Such designation shall be made on a form
prescribed by the Administrator. Each Participant may at any time and from time
to time, change any previous beneficiary designation, without notice to or
consent of any previously designated beneficiary, by amending his or her
previous designation on a form prescribed by the Administrator. If the
beneficiary does not survive the Participant (or is otherwise unavailable to
receive payment) or if no beneficiary is validly designated, then the amounts
payable under this Plan shall be paid to the Participant’s surviving spouse, if
any, and, if none, to the Participant’s estate and such person shall be deemed
to be a beneficiary hereunder. If more than one person is the beneficiary of a
deceased Participant, each such person shall receive a pro rata share of any
death benefit payable unless otherwise designated on the applicable form. If a
beneficiary who is receiving benefits dies, all benefits that were payable to
such beneficiary shall then be payable to the estate of that beneficiary.

 

 

 

 

 

(b)

Lost Beneficiary.

 

 

 

 

 

 

(i)

All Participants and beneficiaries shall have the obligation to keep the
Administrator informed of their current address until such time as all benefits
due have been paid.

 

 

 

 

 

 

(ii)

If a Participant or beneficiary cannot be located by the Administrator
exercising due diligence, then, in its sole discretion, the Administrator may
presume that the Participant or beneficiary is deceased for purposes of this
Plan and any unpaid amounts (net of due diligence expenses) owed to the
Participant or beneficiary shall be paid accordingly. Any such presumption of
death shall be final, conclusive and binding on all parties.

 

 

 

 

7.

Funding

 

 

 

 

 

(a)

Prohibition Against Funding. Should any investment be acquired in connection
with the liabilities assumed under this Plan, it is expressly understood and
agreed that the Participants and beneficiaries shall not have any right with
respect to, or claim against, such assets nor shall any such purchase be
construed to create a trust of any kind or a fiduciary relationship between the
Company and the Participants, their beneficiaries or any other person. Any such
assets (including any amounts deferred by a Participant) shall be and remain a
part of the general, unpledged, unrestricted assets of the Company, subject to
the claims of its general creditors. It is the express intention of the parties
hereto that this arrangement shall be unfunded. Each Participant and beneficiary
shall be required to look to the provisions of this Plan and to the Company for
enforcement of any and all benefits due under this Plan, and to the extent any
such person acquires a right to receive payment under this Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Company. The Company shall be designated the owner and beneficiary of any
investment acquired in connection with its obligation under this Plan.


--------------------------------------------------------------------------------



 

 

 

 

8.

Administration of the Plan

 

 

 

 

 

(a)

Committee as Administrator. The Compensation Committee of the Company’s Board of
Directors (or any other committee designated by the Board of Directors) shall be
the Administrator.

 

 

 

 

 

(b)

Actions Taken by the Committee. All resolutions or other actions taken by the
committee at a meeting shall be by the affirmative vote of a majority of those
present at the meeting. More than half of the members must be present to
constitute a quorum for a meeting. Any member of the committee may sign any
document or instrument requiring the signature of the committee or otherwise act
on behalf of the committee, unless otherwise directed by the committee. The
committee may adopt such additional rules of procedures and conduct as it deems
appropriate.

 

 

 

 

 

(c)

Duties of the Administrator. The Administrator shall undertake all duties
assigned to it under the Plan and shall undertake all actions, express or
implied, necessary for the proper administration of the Plan. All actions and
decisions of the Administrator shall be made in its sole discretion, unless
expressly otherwise provided in the Plan. The Administrator’s duties and
responsibilities include, but are not limited to, the following:

 

 

 

 

 

 

(i)

adopting and enforcing such rules and regulations that it deems necessary or
appropriate for the administration of the Plan in accordance with applicable
law;

 

 

 

 

 

 

(ii)

interpreting the Plan, in its sole discretion, with its good faith
interpretation thereof to be final and conclusive on any Participant, former
Participant, beneficiary or other party;

 

 

 

 

 

 

(iii)

deciding all questions concerning the Plan, including the eligibility of any
person to participate in the Plan in accordance with the Plan provisions;

 

 

 

 

 

 

(iv)

computing the amounts to be distributed to any Participant or beneficiary in
accordance with the provisions of the Plan, determining the person or persons to
whom such amounts will be distributed and determining when such amounts will be
distributed;


--------------------------------------------------------------------------------



 

 

 

 

 

 

(v)

authorizing the payment of distributions;

 

 

 

 

 

 

(vi)

keeping such records and submitting such filings, elections, applications,
returns or other documents or forms as may be required under the Code and
applicable regulations, or under other federal, state or local law and
regulations; and

 

 

 

 

 

 

(vii)

appointing such agents, counsel, accountants and consultants as may be required
to assist in administering the Plan.

 

 

 

 

 

(d)

Expenses. All expenses of Plan administration and operation, including the fees
of any agents or counsel employed and including any expenses attributable to a
termination of the Plan, shall be paid by the Company. To the extent that the
Company may be liable for withholding tax, the Administrator, in its sole
discretion, may charge such expenses to the benefits due to the applicable
Participant or beneficiary.

 

 

 

 

9.

General Provisions

 

 

 

 

 

(a)

No Assignment. Benefits or payments under this Plan shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of a Participant or a
Participant’s beneficiary, whether voluntary or involuntary, and any attempt to
so anticipate, alienate, sell, transfer, assign, pledge, encumber, attach or
garnish the same shall not be valid, nor shall any such benefit or payment be in
any way liable for or subject to the debts, contracts, liabilities, engagement
or torts of any Participant or beneficiary, or any other person entitled to such
benefit or payment pursuant to the terms of this Plan, except to such extent as
may be required by law. If any Participant or beneficiary or any other person
entitled to a benefit or payment pursuant to the terms of this Plan becomes
bankrupt or attempts to anticipate, alienate, sell, transfer, assign, pledge,
encumber, attach or garnish any benefit or payment under this Plan, in whole or
in part, or if any attempt is made to subject any such benefit or payment, in
whole or in part, to the debts, contracts, liabilities, engagements or torts of
the Participant or beneficiary or any other person entitled to any such benefit
or payment pursuant to the terms of this Plan, then such benefit or payment, in
the discretion of the Administrator, shall cease and terminate with respect to
such Participant or beneficiary, or any other such person.


--------------------------------------------------------------------------------



 

 

 

 

 

(b)

Amendment and Termination.

 

 

 

 

 

 

(i)

Except as otherwise provided in this Section 9(b), the Company shall have the
sole authority to modify, amend or terminate this Plan; provided, however, that
any modification or termination of this Plan shall not reduce, alter or impair,
without the consent of a Participant, a Participant’s right to any amounts
already credited to his or her Account on the day before the effective date of
such modification or termination. The Company may provide for the payment during
the 30-day period following the termination of the Plan of all amounts then
credited to Participants’ Accounts, to the extent provided under Treasury
Regulation section 1.409A-3(j)(4)(ix). Any such decision to pay outstanding
Accounts shall apply to all Participants.

 

 

 

 

 

 

(ii)

Any funds remaining in the Plan after termination of this Plan and satisfaction
of all liabilities to Participants and others shall be returned to the Company.

 

 

 

 

 

(c)

Construction. All questions of interpretation, construction or application
arising under or concerning the terms of this Plan shall be decided by the
Administrator, in its sole and final discretion, whose decision shall be final,
binding and conclusive upon all persons.


--------------------------------------------------------------------------------



United Rentals, Inc. Deferred Compensation Plan for Directors
Fee Deferral Election

 

 

 

Name: __________________________

 

Social Security Number: _______________


 

 

1.

Deferral of Fees. I hereby elect to participate in the United Rentals, Inc.
Deferred Compensation Plan for Directors (the “Plan”) by deferring receipt of
______% of my director fees received from the Company beginning ______________
(date) and continuing until further notice.

 

 

2.

I acknowledge that I have received a copy of the Plan and that I understand the
risks of making this deferral election. I further understand that such deferred
amounts will be tracked in a bookkeeping account and will remain subject to the
claims of the Company’s creditors until such amounts are distributed to me. I
also make the representation referred to in Section 5(b) of the Plan.

 

 

3.

Deemed Investments. I hereby request that the Plan Administrator credit my
deferred amounts as follows. I understand my Account is for bookkeeping purposes
only and the Administrator is under no obligation to actually invest any amounts
pursuant to these investment instructions:


 

 

 

 

 

(i)

Money Market Account:

__________________%

 

(ii)

Company Stock:

__________________%


 

 

4.

Distributions. Subject to the Plan, distribution of the amounts deferred under
this Fee Deferral Election, together with any income credited to such amounts,
shall be paid to me on [check one of the following]:


 

 

 

 

o

the first day of the month immediately following the date that I terminate
service as a director of the Company.

o

_______________________
(insert date).


 

 

 

Note: The distribution date selected cannot be changed with respect to amounts
deferred pursuant to this Fee Election.

 

 

 

Amounts deemed invested in a money market account shall be paid in cash and
amounts deemed invested in Company stock shall be paid in stock. I understand
that if I do not select a payment date above, I will receive the amounts
deferred under this Fee Deferral Election in a lump sum on the first day of the
month immediately following the date that I terminate service as a director. I
understand the restrictions on transferability set forth in the Plan.


--------------------------------------------------------------------------------



 

 

5.

Death Benefits. I hereby designate the following person(s) to receive any death
benefits under the Plan. I understand that it is my responsibility to inform the
Company of any changes to such person(s)’ address and telephone number.


 

 

 

Beneficiary Name: ________________________________________________

 

Relationship: __________________

 

Address:
____________________________________________________________________________________________

 

Telephone Number:
___________________________________________________________________________________


 

 

 

_______________________

 

____________________________________

Date

 

Signature of Director


--------------------------------------------------------------------------------